Exhibit 99.1 DARA REPORTS THIRD QUARTER 2 COMMERCIAL MOMENTUM ON SYNERGISTIC ONCOLOGY SUPPORTIVE CARE PRODUCT PORTFOLIO -Refined commercial strategy launched Q2 2013 increases sales frequency, raises product awareness and yields encouraging progress across product portfolio fueling significant growth in Q3 revenues- -Recent Alamo and Mission Pharmacal agreements to expand national sales force from 5 to 20 representatives and complement synergistic supportive care products portfolio- -Company poised for robust revenue generation in 2014- RALEIGH, N.C. – November 14, 2013 - DARA BioSciences, Inc. (NASDAQ: DARA), an oncology supportive care pharmaceutical company dedicated to providing health care professionals a synergistic portfolio of medicines to help cancer patients adhere to their therapy and manage side effects arising from their cancer treatment announced today its financial results for the third quarter ended September 30, 2013. The Company also summarized third quarter 2013 operational and commercial highlights and recent developments. Third Quarter 2013 Financial Snapshot For the third quarter ended September 30, 2013, DARA reported a net loss attributable to controlling interest of ($2,534,129), or ($0.10) per share as compared to a net loss attributable to controlling interest of ($1,938,372), or ($0.16) per share for the third quarter ended September 30, 2012. The increase in loss was primarily a result of the costs incurred in the establishment of a sales and marketing, distribution and regulatory infrastructure to support the promotion of the Company's oncology and oncology supportive care products.As of September 30, 2013, cash and cash equivalents totaled $2,584,672. Subsequent to quarter end, the Company announced the closing of a registered direct offering of 5,100,000 shares of the Company's common stock with net proceeds of approximately $2.3 million. DARA believes that its currently available funds, together with projected sales of Soltamox®, Gelclair® and Bionect® for the remainder of 2013 will enable the Company to fund its planned operations and to meet its obligations into 2014. David J. Drutz, MD, DARA's Chief Executive Officer and Chief Medical Officer, commented, “I am very pleased with DARA’s progress during the third quarter with an encouraging 80 percent increase in revenues over the second quarter as a result of the implementation of our new commercial sales strategy late in the second quarter. Our recent agreements with Alamo and Mission Pharmacal will prove to be extremely important for DARA and are expected to have a significant impact on the Company’s performance over time. These relationships allow us to continue our momentum in a meaningful way and quickly expand the needed commercial infrastructure to support a strong field sales organization focused on oncology supportive care.” “The inclusion in the new sales force’s offering of three Mission products- Ferralet® 90, BINOSTO®, and Aquoral®- to our current product portfolio of Soltamox, Gelclair and Bionect will provide a truly unique, complementary, and synergistic offering that will benefit physicians as well as patients suffering from cancer and the debilitating side effects associated with their cancer treatments,” Dr. Drutz continued. -more- DARA BioSciences Page 2 Dr. Drutz concluded, “With the new 20-person sales force expected to be trained and on the ground by late December 2013, and a formidable product portfolio of synergistic oncology supportive care products, I believe we are positioning DARA for an exciting 2014 and expect over the course of the year to see robust revenue generation. The combined product and sales force expansion are both integral parts of DARA’s long-term strategy to become the leader in the field of oncology supportive care.” THIRD QUARTER 2: ●
